Citation Nr: 1748502	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  12-07 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for a gastrointestinal disability, to include celiac disease.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 23 to April 25, 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2013, the Veteran testified before the undersigned Veterans' Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

The Board has re-characterized and broadened the service connection claim for celiac disease (also noted as IBS, Crohn's disease, hyperthyroidism, anemia, malnutrition syndrome, large and small intestine partial removal, or prolonged intestine) to a claim for a gastrointestinal disability, to include celiac disease.  See Clemons vs. Shinseki, 23 Vet. App. 1 (2009).

In May 2014, the Board remanded this matter for further evidentiary development prior to the adjudication of the claim.  

The issue of entitlement to service connection for a gastrointestinal disability, to include celiac disease, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran expressed her desire to withdraw the appeal of her claim for TDIU in a March 2017 Statement in Support of Claim.


CONCLUSION OF LAW

The criteria for withdrawal from appeal of the claim for TDIU have been met.  
38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a March 2017 Statement in Support of Claim the Veteran informed the Board that she wished to withdraw the appeal of her claim for TDIU.  

The Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may also be withdrawn by the veteran or an authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  As the Veteran has withdrawn the appeal with regard to her claim for TDIU, there is no allegation of error of fact or law remaining for the Board to adjudicate.  


ORDER

The appeal of the claim for TDIU is withdrawn.




REMAND

The Veteran contends that her celiac disease had its onset in service.  See April 2010 Statement in Support of Claim.  More specifically, she asserts that she received treatment in service for irritable bowel syndrome (IBS), Crohn's disease, and other conditions with similar symptoms to celiac disease.  She was not formally diagnosed with celiac disease until 1990.

In furtherance of this claim, the Veteran underwent a VA examination in July 2014.  See July 2014 Intestinal Conditions VA Examination Report.  At that time, she reiterated that her symptoms first manifested in service.  Her symptoms consisted of lower abdominal cramps, diarrhea, and an inability to gain weight.

Although the VA examiner confirmed the Veteran's earlier diagnosis of celiac disease, the VA examiner opined it was less likely than not caused by her active duty service, to include her TBI with headaches in service as well as the medications used to treat the same.  In support, the VA examiner pointed to the fact that celiac disease is an autoimmune disease found in individuals with a genetic predisposition.  

Subsequently, in response to the Board's May 2014 remand directives, the same VA examiner authored an addendum medical opinion in June 2016.  See May 2014 Board Decision; June 2016 Addendum Medical Opinion.  The VA examiner affirmed the July 2014 negative nexus opinion and provided additional supporting rationale.  See June 2016 Addendum Medical Opinion.

In doing so, the VA examiner observed that despite the Veteran's claim that her symptoms first manifested during her brief service, a review of her STRs did not corroborate it.  The VA examiner did not consider whether her lay assertions presented sufficient evidence of the etiology of her celiac disease.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (2006) (holding that a medical examination is inadequate if the examiner fails to consider whether the veteran's lay assertions presented sufficient evidence of the etiology of the claimed disability).  
Significantly, the VA examiner noted that a June 2001 treatment note from Dr. L.A. documented the Veteran had a history of celiac disease as a child.  A review of the claims file reveals no medical treatment records from Dr. L.A.  Instead, the Board notes there is a June 2001 treatment noted from Dr. R.H. who documented Dr. L.A.'s notation that she had a prior a history of celiac disease, which was diagnosed as a child as well.  June 2001 Dr. R.H. Treatment Note (the Veteran was referred to Dr. R.H. by Dr. L.A.; Dr. R.H. noted an impression of chronic celiac disease, which appeared to be symptomatic).  Consequently, the VA examiner concluded her celiac disease clearly pre-existed her service.  June 2016 Addendum Medical Opinion.  

As a related matter, the VA examiner opined it was less likely than not the Veteran's celiac disease was aggravated beyond its natural progression by her service.  See June 2016 Addendum Medical Opinion.  The VA examiner allowed that it was possible her condition could have been aggravated in service, but any aggravation would not have been permanent.  Rather, it could have been corrected with proper dietary modifications and medication management.  

Here, the Veteran's enlistment examination in December 1978 noted no defects, infirmities, or disorders at entrance.  38 C.F.R  § 3.304(b) (2016).  Thus, the presumptions of soundness and aggravation are applicable.  See 38 C.F.R. 
§§ 3.340(b), 3.306.  In order to rebut these presumptions there must be a finding the Veteran's celiac disease was not clearly and unmistakably aggravated beyond its natural progression by her service.  Thus, the VA examiner applied the wrong standard in reaching the negative nexus opinion with respect to aggravation of her celiac disease in service.

In proffering these opinions, the VA examiner did not supply any additional rationale as to why the Veteran's TBI with headaches or medications used to treat the same in service did not proximately cause or aggravate her celiac disease beyond its natural progression.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (holding that to have probative value, a medical report must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two); see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

Another VA examiner authored an addendum medical opinion in August 2014 touching on the Veteran's theory of entitlement to service connection for celiac disease, secondary to her service-connected TBI with headaches.  See August 2014 Addendum Medical Opinion.  This VA examiner also agreed it was less likely than not her celiac disease was proximately due to or aggravated by her service-connected TBI with headaches.  

The VA examiner explained that a review of her STRs and post-separation treatment records did not disclose any residuals of the TBI.  Specifically, the VA examiner stated they were devoid of any complaints of headaches.  

The August 2014 VA examiner's observations are factually incorrect.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  A March 22, 1979 Chronological Record of Medical Care noted the Veteran complaint of headaches for the past five days.  A March 27, 1979 Chronological Record of Medical Care documented her report of frontal headaches over a two week period.  At that time, the treatment provider noted an assessment of migraine headaches.  Two days later, a March 29, 1979 Chronological Record of Medical Care recorded her continued report of headaches.  By April 2, 1979, she relayed an improvement in her headaches.  Even so, she was given a Physical Profile on April 6, 1979 and placed on restricted duty due to her migraines.  

Irrespective of the above, the VA examiner reiterated that celiac disease is an autoimmune disease, which is not known to be caused by or exacerbated by TBIs or by any medications for headaches.

Contradicting the VA examiner's findings, in March 2017, the Veteran submitted numerous articles to support her theory of entitlement as secondary to her service-connected TBI with headaches.  Among them is an article entitled "Celiac Disease: Is it all in your Head?"  According to the article, a study conducted by the Karolinska Institute in Sweden found there "may be a slight increase in the risk of developing celiac disease following trauma to the head."  The research suggests that head trauma could set off an autoimmune reaction against an enzyme expressed in the brain tissue as transglutaminase 6 (TG6), which is a close relative TG2, which is a player in celiac disease.  Previously, one of the leading researchers of the study found elevated levels of TG6 correlated to gluten ataxia, a related condition to celiac disease.

Unfortunately, the articles submitted by the Veteran in March 2017 are not specific to the circumstances at hand.  Therefore, the articles by themselves are insufficient to supply the requisite nexus between her TBI in service and celiac disease.  

As the Veteran submitted these articles after the June 2016 Addendum Medical Opinion was authored, neither VA examiner had an opportunity to address the arguments raised in the same.  

For the foregoing reasons, the Board finds there is insufficient evidence of record for the Board to adjudicate this claim.  Consequently, a remand is necessary to obtain an addendum VA medical opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy of the Veteran's DD Form 214.

2. Contact the Veteran to obtain private treatment records for the treatment she received from Dr. L.A.

3. Once the second request has been completed, to the extent possible, obtain an addendum VA medical opinion regarding the Veteran's celiac disease.  The addendum opinion should be rendered by an appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the complete record, the examiner should:

a. Determine the date of onset of her celiac disease.  In doing so, the examiner should determine whether her celiac disease clearly and unmistakably had its onset prior to her period of active duty service.

i. If so, opine as to whether it was clearly and unmistakably not aggravated (permanently worsened beyond its natural progression) by her active duty service.

ii. If not, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty service.

iii. If it did not clearly and unmistakably exist prior to her service and is not caused by or otherwise related to her active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately caused or aggravated (permanently worsened beyond its natural progression) by her service-connected TBI with headaches, to include the medications used to treat the same.

iv. Discuss her lay statements describing the onset of her celiac disease.

v. Discuss the articles submitted by her suggesting a nexus between TBIs and the manifestation of celiac disease.

b. Determine whether she has a current or prior diagnosis of any other gastrointestinal condition, to include IBS, Crohn's disease, pancreatitis, rectal prolapse, hyperthyroidism, malnutrition syndrome, anemia, partial removal of large and small intestine, neurogenic bowel, and/or any other condition similar in symptomatology to celiac disease.

i. Reconcile all identified prior diagnoses of a gastrointestinal condition with the current findings.  If any prior diagnosis cannot be reconciled with the current findings, explain why. 

ii. As to each prior diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to her active duty service.

iii. If it is not caused by or otherwise related to her active duty service, opine as to whether it is at least as likely as not (50 percent probability or greater) proximately caused or aggravated (permanently worsened beyond its natural progression) by her service-connected TBI with headaches, to include the medications used to treat the same.

iv. Discuss her lay statements describing the onset of her symptoms.

v. Discuss the articles submitted by her in June 2013 pertaining to neurogenic bowel.

4. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


